ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion for ineffective assistance of counsel without an evidentiary hearing. On February 23, 1993, pursuant to a plea bargain, Movant pleaded guilty to three counts of sale of a controlled substance, § 195.211, RSMo 1994. The trial court suspended imposition of sentence and ordered Movant placed on probation for five years. On September 8, 1994, the trial court revoked Mov-ant’s probation and sentenced him to eight years’ imprisonment on each count, the first two to run consecutively, the third to run concurrent to the first two. Movant alleges the motion court erred when it denied his 24.035 motion because his original plea bargain was five years on each count to run concurrently, while the sentence after his parole revocation was for a total of sixteen years’ imprisonment, thus rendering his guilty pleas unknowing and involuntary. An extended opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).